DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-16 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 07/19/2019, 01/27/2020, and 01/25/2021 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
(a) “a vehicle navigation unit to guide,” as recited in claim 1.
(b) “a walking navigation unit to guide,” as recited in claim 1.
(c) “a starting point output unit to output, to display unit,” as recited in claim 1.

(e) “an image transmission unit,” as recited in claim 2.
(f) “a parking detection unit to detect,” as recited in claim 3.
(g) “a notification unit to transmit,” as recited in claim 3.
(h) “a parking detection unit to detect,” as recited in claim 5.
(i) “an auxiliary information creation unit to create,” as recited in claim 7.
(j) “an auxiliary information transmission unit,” as recited in claim 7.
(k) “an auxiliary information transmission unit,” as recited in claim 8.
(l) “a disconnection detection unit to detect,” as recited in claim 10.
(m) “an image selection unit to select,” as recited in claim 11.
(n) “a changing unit to change,” as recited in claim 12.
(o) “a parking point output unit to output,” as recited in claim 13.
(p) “an image input unit to be inputted,” as recited in claim 15.
(q) “an auxiliary information creation unit to … create,” as recited in claim 15.
(r) “an in-vehicle communication unit to externally transmit,” as recited in claim 15.
(s) “a walking navigation unit to guide,” as recited in claim 16.
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-16 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
(a) “a starting point output unit to output, to display unit,” as recited in claim 1. The Examiner cannot find corresponding structure for a starting point output unit to output. No specific hardware or software code is provided in the 
(b) “a parking detection unit to detect,” as recited in claim 3. The Examiner cannot find corresponding structure for a parking detection unit to detect. The Examiner in paragraph [0080] noted an acquisition unit to detect the vehicle is parked. However, the Examiner is unsure if this is the parking detection unit or a separate unique unit. As a result, the Examiner cannot find any specific hardware or software code in the specification to clearly link the structure, material, or acts to the function to the claimed limitation specifically for a parking detection unit. 
(c) “an auxiliary information creation unit to create,” as recited in claim 7. The Examiner cannot find corresponding structure for an auxiliary information creation unit to create. The Examiner in paragraph [0082] finds potentially some function, however the functions are not clearly directed to an auxiliary information creation unit. As a result, the Examiner cannot find any specific hardware or software code in the specification to clearly link the structure, material, or acts to the function to the claimed limitation specifically for an auxiliary information creation unit. 
(d) “an image selection unit to select,” as recited in claim 11. The Examiner cannot find corresponding structure for an image selection unit to select. No specific hardware or software code is provided in the specification to clearly link the structure, material, or acts to the function to the claimed limitation. 

(f) “a parking point output unit to output,” as recited in claim 13. The Examiner cannot find corresponding structure for a parking point output unit to output. No specific hardware or software code is provided in the specification to clearly link the structure, material, or acts to the function to the claimed limitation. 
Therefore, claims 1-13 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As described above, the disclosure does not provide adequate structure to perform the following claimed functions:

(b) “a parking detection unit to detect,” as recited in claim 3. The Examiner cannot find corresponding structure for a parking detection unit to detect. The Examiner in paragraph [0080] noted an acquisition unit to detect the vehicle is parked. However, the Examiner is unsure if this is the parking detection unit or a separate unique unit. As a result, the Examiner cannot find any specific hardware or software code in the specification to clearly link the structure, material, or acts to the function to the claimed limitation specifically for a parking detection unit. 
(c) “an auxiliary information creation unit to create,” as recited in claim 7. The Examiner cannot find corresponding structure for an auxiliary information creation unit to create. The Examiner in paragraph [0082] finds potentially some function, however the functions are not clearly directed to an auxiliary information creation unit. As a result, the Examiner cannot find any specific hardware or software code in the specification to clearly link the structure, material, or acts to the function to the claimed limitation specifically for an auxiliary information creation unit. 
(d) “an image selection unit to select,” as recited in claim 11. The Examiner cannot find corresponding structure for an image selection unit to select. No 
(e) “a changing unit to change,” as recited in claim 12. The Examiner cannot find corresponding structure for a changing unit to change. No specific hardware or software code is provided in the specification to clearly link the structure, material, or acts to the function to the claimed limitation. 
(f) “a parking point output unit to output,” as recited in claim 13. The Examiner cannot find corresponding structure for a parking point output unit to output. No specific hardware or software code is provided in the specification to clearly link the structure, material, or acts to the function to the claimed limitation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 14 is rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter. Claim 14, line 1 recites “a computer program product storing a navigation program to be executed in a mobile terminal”. 
In applying the broadest reasonable interpretation, “a computer program product storing a navigation program” includes both statutory and non-statutory embodiments (i.e. transitory signals). The Examiner suggests amending the first appearance of "a computer program product storing" to read as "a non-transitory computer program 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Thomassen WO 2011/154050 (hereinafter, Thomassen), in view of Herbst et al. U.S. P.G. Publication 2010/0332299 (hereinafter, Herbst).
Regarding Claim 1, Thomassen teaches a navigation system comprising a mobile terminal and an in-vehicle apparatus mounted on a vehicle (navigation device (e.g., 200), wherein the device contains a mobile terminal (i.e., mobile communication, such as GPS or cellular network) and can be mounted into the vehicle (see specifically paragraph [0053] and Figure 4a), Thomassen, Paragraphs 0020, 0022, 0026, and 0053 and Figures 1, 2, and 4a), wherein 
-the in-vehicle apparatus comprises a vehicle navigation unit to guide the vehicle from a vehicle navigation starting point to a vehicle navigation destination (navigation unit guides the driver and vehicle from a navigation start location to a navigation end location (i.e., end location), Thomassen, Paragraphs 0073, 0068, and 0059), and the mobile terminal comprises: 
-a display unit to present image information (display screen (240) to display both information and images, Thomassen, Paragraphs 0027 and 0070); …
-a starting point output unit to output, to the display unit, a photographed image of surrounding of the vehicle navigation destination (displaying an image of the surrounding area of the vehicle, wherein the image may include the vehicle’s navigation destination, Thomassen, Paragraphs 0070 and 0078-0081), …
	Thomassen does not teach the navigation system to include a walking navigation unit to guide a route for movement on foot from a walking navigation starting point to a walking navigation destination and auxiliary information indicating the walking navigation starting point by combining with the photographed image.
	Herbst teaches a navigation system, wherein the navigation system includes providing walking navigation directions (Herbst, Paragraphs 0043 and 0047 and Figure 1). Moreover, Herbst teaches providing combining image information with that of navigation information to the walking user (Herbst, Paragraphs 0047 and 0074-0075 and Figure 11).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the navigation system of Thomassen to include a walking navigation unit to guide a route for movement on foot from a walking navigation starting point to a walking navigation destination and auxiliary information indicating the walking navigation starting point by combining with the photographed image as taught by Herbst.
	It would have been obvious because providing image information can provide additional guidance and orientation for the end user, which can be helpful when following a desired route (Herbst, Paragraph 0005).
Regarding Claim 2, Thomassen, as modified, teaches the navigation system according to claim 1, wherein the in-vehicle apparatus further comprises: 
-an image input unit to be inputted with a photographed image obtained by photographing surrounding of the vehicle navigation destination by a camera mounted on the vehicle (image obtained via a camera mounted to the vehicle, Thomassen, Paragraphs 0078-0079); and 
(image obtained via a camera mounted to the vehicle can be passed to the mobile terminal (e.g., for transmission onto a server for storage), Thomassen, Paragraphs 0078-0079), and 
-the starting point output unit outputs the photographed image received from the in-vehicle apparatus, to the display unit (display an image received from the camera which can be a starting point, Thomassen, Paragraphs 0071 and 0078-0079).
Regarding Claim 3, Thomassen, as modified, teaches the navigation system according to claim 1, wherein 
-the mobile terminal further comprises a wireless communication unit to perform wireless communication with a server in which a plurality of photographed images including a photographed image of surrounding of the vehicle navigation destination are stored in advance (mobile terminal contains wireless communication to communicate with a server, this allows for sending and obtaining desired images (i.e., images that surround the vehicle), Thomassen, Paragraphs 0079-0080 and 0034 and Figure 3), and 
-the starting point output unit outputs, to the display unit, a photographed image of surrounding of the vehicle navigation destination that has been extracted from the plurality of photographed images and transmitted to the mobile terminal by the server, and received by the wireless communication unit (images can be obtained from the server, which are the surrounding of the vehicle, Thomassen, Paragraphs 0080 and 0034 and Figure 3)
Regarding Claim 7, Thomassen, as modified, teaches the navigation system according to claim 1.
	Thomassen does not teach the navigation system to include an auxiliary information creation unit to create the auxiliary information, based on the walking navigation starting point, a location where the photographed image has been photographed, and an optical axis direction of a camera when the photographed image has been photographed; and an auxiliary information transmission unit to transmit the auxiliary information to the mobile terminal.
	Herbst teaches a navigation system, wherein the navigation system includes providing walking navigation directions from a starting point (Herbst, Paragraphs 0043 and 0047 and Figure 1). Moreover, Herbst teaches providing combining image information with that of navigation information to the walking user (i.e., may contain where the photographed image has been photographed, direction (i.e., axis) of the image, and various other additional information (Herbst, Paragraphs 0047 and 0074-0075 and Figures 10-11).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the navigation system of Thomassen to include an auxiliary information creation unit to create the auxiliary information, based on the walking navigation starting point, a location where the photographed image has been photographed, and an optical axis direction of a camera when the photographed image has been photographed; and an auxiliary information transmission unit to transmit the auxiliary information to the mobile terminal as taught by Herbst.
(Herbst, Paragraph 0005).
Regarding Claim 8, Thomassen, as modified, teaches the navigation system according to claim 1.
Thomassen does not teach the navigation system to include an auxiliary information creation unit to create the auxiliary information, based on the walking navigation starting point, a location where the photographed image has been photographed, and an optical axis direction of a camera when the photographed image has been photographed.
Herbst teaches a navigation system, wherein the navigation system includes providing walking navigation directions from a starting point (Herbst, Paragraphs 0043 and 0047 and Figure 1). Moreover, Herbst teaches providing combining image information with that of navigation information to the walking user (i.e., may contain where the photographed image has been photographed, direction (i.e., axis) of the image, and various other additional information (Herbst, Paragraphs 0047 and 0074-0075 and Figures 10-11).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the navigation system of Thomassen to include an auxiliary information creation unit to create the auxiliary information, based on the walking navigation starting point, a location where the photographed image has been photographed, and an optical axis direction of a camera when the photographed image has been photographed as taught by Herbst.
(Herbst, Paragraph 0005).
Regarding Claim 9, Thomassen, as modified, teaches the navigation system according to claim 7.
	Thomassen does not teach the navigation system to include the auxiliary information creation unit further uses field angle information of the photographed image to create the auxiliary information.
Herbst teaches a navigation system, wherein the navigation system includes providing walking navigation directions from a starting point (Herbst, Paragraphs 0043 and 0047 and Figure 1). Moreover, Herbst teaches providing combining image information with that of navigation information to the walking user (i.e., may contain where the photographed image has been photographed, direction (i.e., axis) of the image, and various other additional information (Herbst, Paragraphs 0047 and 0074-0075 and Figures 10-11).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the navigation system of Thomassen to include the auxiliary information creation unit further uses field angle information of the photographed image to create the auxiliary information as taught by Herbst.
It would have been obvious because providing image information can provide additional guidance and orientation for the end user, which can be helpful when following a desired route (Herbst, Paragraph 0005)
Regarding Claim 14, Thomassen teaches a computer program product storing a navigation program to be executed in a mobile terminal (navigation device (e.g., 200), wherein the device contains a mobile terminal (i.e., mobile communication, such as GPS or cellular network) and can be mounted into the vehicle (see specifically paragraph [0053] and Figure 4a) which runs a computer instructions, Thomassen, Paragraphs 0020, 0022, 0026, 0053, and 0110 and Figures 1, 2, and 4a) comprising:
-a display unit (display screen (240) to display both information and images, Thomassen, Paragraphs 0027 and 0070), 
-the navigation program causes a mobile terminal to realize: …
-outputting, to the display unit, a photographed image externally received (displaying an image of the surrounding area of the vehicle, wherein the image may be externally received (i.e., server), Thomassen, Paragraphs 0070 and 0078-0081) … -7- 5814471-1Applicant: CLARION CO., LTD.Application No.: Not Yet Known
	Thomassen does not teach the product to include guiding a route for movement on foot from a walking navigation starting point to a walking navigation destination and auxiliary information indicating the walking navigation starting point by combining with the photographed image.
	Herbst teaches a navigation system, wherein the navigation system includes providing walking navigation directions (Herbst, Paragraphs 0043 and 0047 and Figure 1). Moreover, Herbst teaches providing combining image information with that of navigation information to the walking user (Herbst, Paragraphs 0047 and 0074-0075 and Figure 11).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the product of Thomassen to include 
	It would have been obvious because providing image information can provide additional guidance and orientation for the end user, which can be helpful when following a desired route (Herbst, Paragraph 0005).
Regarding Claim 15, Thomassen teaches an in-vehicle apparatus provided in a vehicle equipped with a camera (image obtained via a camera mounted to the vehicle, Thomassen, Paragraphs 0078-0079), the in-vehicle apparatus comprising: 
-an image input unit to be inputted with a photographed image obtained by photographing surrounding by the camera (image obtained via a camera mounted to the vehicle can be passed to the mobile terminal (e.g., for transmission onto a server for storage), Thomassen, Paragraphs 0078-0079); …
-an in-vehicle communication unit to externally transmit the photographed image and the auxiliary information (images can be obtained and sent to the server, which are the surrounding of the vehicle, Thomassen, Paragraphs 0080 and 0034 and Figure 3).
Thomassen does not teach the apparatus to include an auxiliary information creation unit to create the auxiliary information, based on the walking navigation starting point, a location where the photographed image has been photographed, and an optical axis direction of a camera when the photographed image has been photographed; and an auxiliary information transmission unit to transmit the auxiliary information to the mobile terminal.
	Herbst teaches a navigation system, wherein the navigation system includes providing walking navigation directions from a starting point (Herbst, Paragraphs 0043 and 0047 and Figure 1). Moreover, Herbst teaches providing combining image information with that of navigation information to the walking user (i.e., may contain where the photographed image has been photographed, direction (i.e., axis) of the image, and various other additional information (Herbst, Paragraphs 0047 and 0074-0075 and Figures 10-11).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the apparatus of Thomassen to include an auxiliary information creation unit to create the auxiliary information, based on the walking navigation starting point, a location where the photographed image has been photographed, and an optical axis direction of a camera when the photographed image has been photographed; and an auxiliary information transmission unit to transmit the auxiliary information to the mobile terminal as taught by Herbst.
	It would have been obvious because providing image information can provide additional guidance and orientation for the end user, which can be helpful when following a desired route (Herbst, Paragraph 0005).
Regarding Claim 16, the Applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 3.

Claims 4-6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thomassen WO 2011/154050 (hereinafter, Thomassen), in view of Herbst et al. U.S. P.G. Publication 2010/0332299 (hereinafter, Herbst), in further view, Itani et al. U.S. P.G. Publication 2009/0251333 (hereinafter, Itani).
Regarding Claim 4, Thomassen, as modified, teaches the navigation system according to claim 2.
	Thomassen does not teach the navigation system to include a parking detection unit to detect that the vehicle has been parked; and a notification unit to transmit a notification indicating parking of the vehicle to the mobile terminal when the parking detection unit detects parking, and the starting point output unit of the mobile terminal outputs the photographed image and the auxiliary information to the display unit when the mobile terminal receives the notification.
	Itani teaches determining that a vehicle has been parked (Itani, Paragraph 0032). Moreover, Itani teaches notifying the system when parking is detected (Itani, Paragraph 0088 and Figure 5). Lastly, Itani teaches displaying the photographed images and additional information (i.e., auxiliary information) to the display unit (Itani, Paragraphs 0083 and 0089). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the navigation system of Thomassen to include a parking detection unit to detect that the vehicle has been parked; and a notification unit to transmit a notification indicating parking of the vehicle to the mobile terminal when the parking detection unit detects parking, and the starting point output 
	It would have been obvious because taking an image of the parking location assists a driver in finding the vehicle and parking the vehicle (Itani, Paragraphs 0001 and 0004).
Regarding Claim 5, Thomassen, as modified, teaches the navigation system according to claim 3. 
	Thomassen does not teach the navigation system to include a parking detection unit to detect that the vehicle has been parked; and a notification unit to transmit a notification indicating parking of the vehicle to the mobile terminal when the parking detection unit detects parking, and the wireless communication unit of the mobile terminal requests the server for the photographed image when the mobile terminal receives the notification.
Itani teaches determining that a vehicle has been parked (Itani, Paragraph 0032). Moreover, Itani teaches notifying the system when parking is detected (Itani, Paragraph 0088 and Figure 5). Lastly, Itani teaches displaying the photographed images and additional information (i.e., auxiliary information) to the display unit, wherein the image can be sent or received from a server (Itani, Paragraphs 0083, 0089, and 0104). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the navigation system of Thomassen to include a parking detection unit to detect that the vehicle has been parked; and a notification unit to transmit a notification indicating parking of the vehicle to the mobile 
It would have been obvious because taking an image of the parking location assists a driver in finding the vehicle and parking the vehicle (Itani, Paragraphs 0001 and 0004).
Regarding Claim 6, Thomassen, as modified, teaches the navigation system according to claim 4.
	Thomassen does not teach the navigation system to include the image transmission unit transmits the photographed image inputted to the image input unit to the mobile terminal at every predetermined time until the parking detection unit detects parking, or when the parking detection unit detects parking.
	Itani teaches taking images and transmitting the images until a parking of the vehicle is detected (Itani, Paragraph 0088 and Figure 5).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the navigation system to include the image transmission unit transmits the photographed image inputted to the image input unit to the mobile terminal at every predetermined time until the parking detection unit detects parking, or when the parking detection unit detects parking as taught by Itani.
It would have been obvious because taking an image of the parking location up to the vehicle parking assists a driver in finding the vehicle and parking the vehicle (Itani, Paragraphs 0001 and 0004)
Regarding Claim 11, Thomassen, as modified, teaches the navigation system according to claim 8. 
	Thomassen does not teach the navigation system to include an image selection unit to select, from a plurality of the photographed images, one of the photographed images based on a parking location of the vehicle and the walking navigation starting point, and the auxiliary information creation unit and the starting point output unit operate using the photographed image selected by the image selection unit.
	Itani teaches that the vehicle system may determine and request the desired image to display to the driver from a server (i.e., image selection unit) (Itani, Paragraph 0104).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the navigation system of Thomassen to include an image selection unit to select, from a plurality of the photographed images, one of the photographed images based on a parking location of the vehicle and the walking navigation starting point, and the auxiliary information creation unit and the starting point output unit operate using the photographed image selected by the image selection unit as taught by Itani.
It would have been obvious because taking an image of the parking location up to the vehicle parking assists a driver in finding the vehicle and parking the vehicle (Itani, Paragraphs 0001 and 0004).
Regarding Claim 13, Thomassen, as modified, teaches the navigation system according to claim 1.
a parking point output unit to output, to the display unit, parking point information indicating a parking location of the vehicle, by combining with the photographed image.
Itani teaches displaying the photographed images and additional information (i.e., auxiliary information) to the display unit, wherein the image to help find a parking location of a vehicle (Itani, Paragraphs 0083, 0089, and 0104). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the navigation system of Thomassen to include a parking point output unit to output, to the display unit, parking point information indicating a parking location of the vehicle, by combining with the photographed image as taught by Itani.
It would have been obvious because taking an image of the parking location up to the vehicle parking assists a driver in finding the vehicle and parking the vehicle (Itani, Paragraphs 0001 and 0004).

Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RACHID BENDIDI/Primary Examiner, Art Unit 3667